TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00048-CV


                                  A. R. and S. R., Appellants

                                               v.

               Texas Department of Family and Protective Services, Appellee


            FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
        NO. 18-131-A395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants A.R. and S.R. have filed an unopposed motion to dismiss this appeal.

We grant appellants’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             _________________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Appellants’ Motion

Filed: February 14, 2019